Citation Nr: 0032789	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to the veteran's service-connected pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and recent statutory revisions 
ensure that this duty applies in all new claims for 
compensation, including claims for service connection.  See 
38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In this case, however, the veteran has not been afforded a VA 
examination to date for the purpose of determining the nature 
and extent of his claimed asthma, and the Board observes that 
an October 1999 VA treatment record indicates that he is 
receiving medication for his claimed disorder.  Such 
development is warranted prior to further Board action on 
this claim.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of his claimed 
asthma.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be conducted.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to state whether or 
not the veteran currently suffers from 
asthma.  If a diagnosis of asthma is 
rendered, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that this 
disorder is etiologically related to the 
veteran's service-connected pulmonary 
tuberculosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report in English.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
asthma, claimed as secondary to his 
service-connected pulmonary tuberculosis.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	JOHN L. PRICHARD
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


